


110 HRES 379 EH: A resolution congratulating Nicolas Sarkozy

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 379
		In the House of Representatives, U.
		  S.,
		
			November 6, 2007
		
		RESOLUTION
		A resolution congratulating Nicolas Sarkozy
		  on his election to the presidency of France and welcoming President Sarkozy on
		  the occasion of his appearance before a Joint Meeting of
		  Congress.
	
	
		Whereas the Marquis de Lafayette and the people of France
			 offered unparalleled friendship to the people of the United States in their
			 pursuit of freedom and democracy during the American Revolution;
		Whereas there are deep cultural ties between the American
			 and French people, as exemplified by the large flow of visitors each year
			 between the two nations, as well as extensive exchanges between United States
			 and French academic institutions, museums, and sister cities;
		Whereas the United States is France’s 6th largest export
			 market, and its top export market outside of the European Union, and for the
			 United States, France is its 9th largest trading partner, and the United States
			 is the largest foreign investor in France;
		Whereas the United States and France are working together
			 to solve important international crises;
		Whereas Nicolas Sarkozy, upon winning the election to
			 become the next President of France, said that the United States can count on
			 France as a friend; and
		Whereas the people of the United States support any effort
			 by the Governments of France and the United States to maintain and grow a
			 spirit of friendship and cooperation: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Mr. Nicolas Sarkozy on his election to the presidency of France
			 and welcomes President Sarkozy on the occasion of his appearance before a Joint
			 Meeting of Congress.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
